Citation Nr: 0306827	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  93-12 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits based upon a claim 
pending at the time of the veteran's death for a total 
disability rating due to individual unemployability (TDIU) 
for compensation purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the widow of a World War II veteran who died 
in May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

When the case was before the Board in July 2001, it was 
remanded to the RO for further development.  In September 
2002, the Board granted a 10 percent rating for a pulmonary 
embolus for accrued benefit purposes.  Thereafter, pursuant 
to the authority provided by 38 C.F.R. § 19.9(a)(2) (2002), 
the Board undertook additional development with respect to 
the claim for service connection for the cause of the 
veteran's death.  The evidence obtained pursuant to such 
development is supportive of the claim.  Moreover, the Board 
has determined that the evidence and information currently of 
record are sufficient to substantiate the cause of death 
claim and that, therefore, further delay of the appellate 
process to provide the appellant and her representative with 
notice of the evidence developed by the Board and an 
opportunity to submit additional evidence and argument would 
serve no useful purpose.  

The Board's favorable decision concerning the claim of 
entitlement to service connection for the cause of the 
veteran's death renders moot an additional claim seeking 
Dependency and Indemnity Compensation (DIC) benefits pursuant 
to 38 U.S.C.A. § 1318.   


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  The veteran's service-connected disabilities played a 
material causal role in his death in May 1992.  

3.  During the last two years of his life, the veteran's 
service-connected disabilities, which were rated 70 percent 
disabling in combination, prevented the veteran from securing 
or following any form of substantially gainful occupation 
consistent with his education and occupational background.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is established.  38 U.S.C.A. §§ 5107(b), 1310 
(West 2002); 38 C.F.R. §§ 3.102, 3.312 (2002).  

2.  Accrued benefits based upon entitlement to a TDIU during 
the last two years of the veteran's lifetime are warranted.  
38 U.S.C.A. §§ 1155, 5121(a) (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 3.1000, 4.16 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board has determined that the evidence and information 
currently of record are sufficient to substantiate the 
appellant's claims.  Therefore, no further development is 
required to comply with the VCAA or the implementing 
regulations. 

II.  Analysis

Cause of Death Claim

Under the law, service connection can be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A §§ 1110, 1131 (West 2002).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Extensive medical records pertaining to the veteran have been 
assembled and reviewed in connection with this appeal, and 
several medical experts have expressed their opinions 
concerning various medical questions presented by this 
evidence.  In June 2001 and again in November 2001, VA 
medical experts expressed the opinion that the veteran's 
service-connected disabilities did not cause or contribute to 
his death in May 1992 due to cardiac arrest and brain death 
precipitated by a pneumonia process.  However, at the request 
of the Board, two other VA medical experts in respiratory 
disease again reviewed the extensive medical records in March 
2003 and concluded that it was at least as likely as not that 
the service-connected pulmonary embolism was actively present 
during the veteran's terminal hospitalization from March to 
May 1992 and complicated the veteran's fatal respiratory 
condition, making it more difficult to treat and thereby 
hastening his death.  The Board is of the opinion that the 
evidence supporting this claim is at least in equipoise with 
the evidence against the claim.  Accordingly, service 
connection is in order for the cause of the veteran's death.  

Accrued Benefits Claim-TDIU

As pertinent to the present appeal, certain qualified 
survivors of deceased veterans shall, upon timely 
application, be paid certain periodic monetary benefits 
authorized by laws administered by VA to which the veteran 
was entitled at death under existing ratings or decisions, or 
those based upon evidence in the file at date of death, which 
were due and unpaid for a period not to exceed two years 
prior to the date of the veteran's death.  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000.  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
Marginal employment (generally, where the disabled person's 
earned annual income does not exceed the amount established by 
the Bureau of the Census as the poverty threshold for one 
person) shall not be considered substantially gainful 
employment.  However, if the total rating is based upon a 
disability or combination of disabilities for which the Rating 
Schedule provides an evaluation of less than 100 percent, it 
must be determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2002).  

A the time of his death in May 1992, the veteran was 74 years 
old and was service-connected for various disabilities 
stemming from a gunshot wound of the left leg sustained in 
combat during World War II, including phlebitis, venous 
insufficiency, a pulmonary embolus, arthritis of the left 
knee and shortening of the left leg due to fracture of the 
left femur.  These service-connected disabilities were rated 
70 percent disabling, in combination, since 1984.  The 
veteran had completed one year of a college education, and he 
had been employed as a steam fitter for many years.  He had 
last worked in August 1975.  

In November 1981, the Board denied a claim by the veteran 
seeking a TDIU holding that the service-connected 
disabilities, then rated 60 percent disabling in combination 
(and not including the pulmonary embolus for which service 
connection was granted later), did not prevent him from 
engaging in some form of gainful employment consistent with 
his education and occupational experience.  The Board further 
noted in this decision that several very serious nonservice-
connected disabilities, including low back problems, 
hypertensive cardiovascular disease, chronic obstructive 
pulmonary disease, venous insufficiency of the right leg, and 
the postoperative residuals of removal of the left lung due 
to cancer had undoubtedly contributed significantly to any 
unemployability which existed at that time.  Reconsideration 
of this Board decision was later denied in March 1995.  

At the time of the veteran's death in May 1992, a claim for a 
TDIU, which had been filed in June 1990, was still pending.  
Based upon a review of the evidence of record or deemed to be 
of record at the time of the veteran's death in May 1992, the 
Board has concluded that the service-connected disabilities 
had increased in severity since 1981 to the extent that it is 
at least as likely as not that, during the last two years of 
the veteran's life, these service-connected disabilities, now 
rated 70 percent disabling in combination, prevented the 
veteran from securing or following a substantially gainful 
occupation consistent with his education and limited 
occupational background.  Accrued benefits will accordingly 
be granted on this basis.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  

Accrued benefits based upon entitlement to a TDIU for 
compensation purposes during the last two years of the 
veteran's life is also granted.   



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

